IN THE
                         TENTH COURT OF APPEALS

                                No. 10-18-00279-CV

ROGER MARTIN, INDIVIDUALLY AND
AS SUCCESSOR TRUSTEE OF THE
MARTIN FAMILY TRUST,
                                                          Appellant
v.

DALE MARTIN,
                                                          Appellee


                           From the 87th District Court
                             Freestone County, Texas
                             Trial Court No. 11-136-A


                          MEMORANDUM OPINION

      Appellant, Roger Martin, Individually and as Successor Trustee of the Martin

Family Trust, appeals the trial court’s judgment rendered against him for breach of

fiduciary duty and removing him as successor trustee of the Martin Family Trust. Per

appellant’s request, we referred this appeal to mediation on August 29, 2018. In the

referral, the Court ordered the parties to confer and attempt to agree upon a mediator.

Appellant was ordered to file a notice with the Clerk of this Court, within 14 days from
the date of the order, which either identified the agreed-upon mediator or stated that the

parties were unable to agree upon a mediator. No notice was filed.

       The Court then issued an order on October 24, 2018 directing appellant to provide

this Court with the required notice within 14 days from the date of the order. The Court

warned appellant that the “failure to timely provide the notice WILL result in the

dismissal of this appeal without further notice.” More than 14 days have passed, and

appellant has not provided the Court with the required notice.

       Accordingly, this appeal is dismissed. See TEX. R. APP. P. 42.3(c)



                                          TOM GRAY
                                          Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed November 21, 2018
[CV06]




Martin v. Martin                                                                    Page 2